Case: 1:20-cv-00180-MRB-KLL Doc #: 17 Filed: 06/23/20 Page: 1 of 10 PAGEID #: 72




                           UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                CINCINNATI DIVISION

                                                        :
 ERICA AMANN,                                           :
                                                        :    CASE NO. 1:20-cv-00180 (MRB) (KLL)
                 Plaintiff,                             :
                                                        :    Judge Michael R. Barrett
 v.                                                     :    Magistrate Judge Karen L. Litkovitz
                                                        :
 LOW VA RATES, LLC,                                     :    STIPULATED PROTECTIVE
                                                        :    ORDER
                 Defendant.                             :
                                                        :
                                                        :
                                                        :

       Plaintiff Erica Amann (“Plaintiff”), and Defendant Low VA Rates, LLC (“Defendant”),

by their counsel, and subject to approval of the Court, hereby stipulate to the following Order

relating to confidential personal and business information.

IT IS HEREBY STIPULATED THAT:

       Each Party to this proceeding or any subsequent appeals and anyone else who may

subscribe to this Stipulated Protective Order for the Protection of Confidential Information and

Highly Confidential Information (“Order”) agrees as follows:

                                             PURPOSE

       The parties recognize that preparation and trial of this action may require the discovery of

certain of the confidential financial, personal, or other records of Plaintiff and of the confidential

business records and materials containing confidential business, personnel, commercial, trade

secret, or financial information, potentially including consumer information, of Defendant or

third parties. The parties desire to litigate this action without jeopardizing Plaintiff’s,
Case: 1:20-cv-00180-MRB-KLL Doc #: 17 Filed: 06/23/20 Page: 2 of 10 PAGEID #: 73




Defendant’s, or any other person’s interests and expectations in the confidentiality of their

records and information, and so enter this Order.

                        INFORMATION SUBJECT TO THIS ORDER

       1.      The protection of this Order may be invoked with respect to any confidential

financial, personal or business records and materials containing confidential business, consumer,

commercial, trade secret, or financial information (a) conveyed by or contained in a document

produced or (b) stated in answer to an interrogatory or request for admission or (c) disclosed in

an oral deposition by a party or a non-party in the course of discovery in this proceeding or (d)

disclosed pursuant to a voluntary agreement between counsel. Any party to this action, or any

non-party that has produced information that is reasonably believed by it to be the type so

recognized, may, at or after the time of production, designate such information as Confidential

and the information so designated shall thereafter be subject to the provisions of this Order. In

the case of documents, each page that is to be produced under this Order shall be separately

marked Confidential.

       2.      The protection of this Order may also be invoked with respect to an additional

category of documents and information that are designated Highly Confidential.

            a. The Highly Confidential designation shall only be applied to nonpublic personal

               information, as that term is defined in 15 U.S.C. § 6809(4), of persons who are

               not parties to this action.

            b. Such documents shall be subject to all of the same restrictions as are imposed on

               Confidential documents or information pursuant to the Protective Order, as well

               as the additional restrictions listed below.




                                                  2
Case: 1:20-cv-00180-MRB-KLL Doc #: 17 Filed: 06/23/20 Page: 3 of 10 PAGEID #: 74




       3.      The parties agree to designate information as Confidential or Highly Confidential

on a good faith basis and only as to information and materials that are in fact confidential or

highly confidential, and not for the purposes of harassing the receiving party or parties or for the

purpose of unnecessarily restricting the receiving party’s or parties’ access to information

concerning the lawsuit.

       4.      Regardless of whether marked Confidential as set forth in paragraph 1 of this

Order, any and all personal financial records produced during the course of discovery shall

automatically be deemed Confidential for purposes of this Order, even if not separately marked

as such.

       5.      The fact that a party inadvertently failed to designate particular documents or

information as Confidential or Highly Confidential prior to producing them, or that material

properly considered to be confidential or highly confidential was obtained from third parties

prior to the Plaintiff filing suit in this Court, shall not preclude any party from designating such

documents or information as Confidential or Highly Confidential in a timely fashion once the

Party becomes aware that the material should be protected.

      PERSONS AUTHORIZED TO RECEIVE CONFIDENTIAL INFORMATION

       6.      Any information and documents designated Confidential pursuant to paragraph 1

of this Order shall not be disclosed to any person whatsoever other than the parties and their

agents, officers and management employees, including in-house counsel, each outside counsel

assisting in or responsible for this proceeding and members of the legal, paralegal, secretarial or

clerical staff of such counsel, persons retained by parties’ counsel to provide business, data, and

similar services related to the litigation, counsel retained by witnesses, the Court or Court

personnel, jury members, mediators, persons employed as experts or consultants for each party,



                                                  3
Case: 1:20-cv-00180-MRB-KLL Doc #: 17 Filed: 06/23/20 Page: 4 of 10 PAGEID #: 75




regardless of whether those experts or consultants are to provide testimony at trial in this matter,

and witnesses on an as-needed basis only.

       7.      No witness, expert, consultant, services personnel, or witness’ attorney may be

permitted to possess outside of the presence of counsel for a party, or to copy any document or

information designated as Confidential or Highly Confidential, unless such person has been

provided a copy of this Order, and has provided the attorney with a signed statement

acknowledging such receipt and agreeing to be bound by the Order.

      ADDITIONAL RESTRICTIONS CONCERNING HIGHLY CONFIDENTIAL
                           INFORMATION

       8.      Documents or information designated as Highly Confidential are subject to the

same restrictions that apply to Confidential documents and information as described in

paragraphs 6 and 7 of this Order, with the following additional provisions:

            a. Documents or information designated as Highly Confidential may be shown to or

               discussed with the parties, but may not be left or maintained in the parties’

               possession unless specifically agreed in writing by the designating party as to

               specific documents or information. Rather, documents or information designated

               as Highly Confidential shall be maintained by the parties’ outside counsel,

               including vendors retained by outside counsel. Provided, however, that

               Defendant’s counsel may provide information concerning Defendant borrowers’

               loans—but not borrowers of other companies—to Defendant’s personnel who are

               assisting with the defense of this Action.

            b. Non-producing parties and their counsel may not use the identities of or any non-

               public personal information concerning borrowers or consumers who are not

               parties to this Action obtained from documents designated as Highly Confidential

                                                 4
Case: 1:20-cv-00180-MRB-KLL Doc #: 17 Filed: 06/23/20 Page: 5 of 10 PAGEID #: 76




                for any purpose outside of this litigation, and such documents will not be used to

                contact or solicit any such person prior to class certification except by leave of the

                Court in this Action.

 LIMITATIONS ON THE USE OF CONFIDENTIAL AND HIGHLY CONFIDENTIAL
                           INFORMATION

        9.      Any information designated Confidential or Highly Confidential pursuant to

paragraphs 1 and 2 of this Order shall be held in confidence by each person to whom it is

disclosed, shall be used by the person who receives such information only for the purposes of

this proceeding, and shall not be used by the recipient of the information for any function other

than this litigation.

        10.     In the event that any information or documents designated as Confidential or

Highly Confidential as provided in paragraphs 1 and 2 of this Order are used in depositions, the

reporter shall be instructed either (1) by a statement on the record by counsel at the time of the

deposition, or (2) by written notice to all counsel within fourteen business days after the receipt

of the transcript that the portions of the deposition relating to the Confidential or Highly

Confidential information, as well as any Confidential or Highly Confidential; documents which

are made exhibits, shall be retained under seal and that copies of such materials shall be given

only to those persons afforded access under paragraph 6. In addition, only those persons

afforded access under paragraph 6 may be present at any deposition examination concerning

Confidential or Highly Confidential information.

        11.     This Protective Order does not authorize the sealing of protected materials in

Court records. See Shane Group, Inc. v. Blue Cross Blue Shield of Michigan, 825 F.3d 299 (6th

Cir. 2016).




                                                  5
Case: 1:20-cv-00180-MRB-KLL Doc #: 17 Filed: 06/23/20 Page: 6 of 10 PAGEID #: 77




        12.     The Parties will follow Southern District of Ohio Local Rule 5.2.1 regarding the

filing of sealed documents. To the extent that a brief, memorandum, or pleading references or

attaches any document marked as Confidential or Highly Confidential, then the filing party must

first seek leave of the Court, by motion, to file the document under seal in accordance with S.D.

Ohio Civ. R. 5.2.1(a) and the Court’s standing orders. If the filing party is the designating party,

their motion shall state the legal basis for filing under seal. If the filing party is not the

designating party, the filing party’s motion shall refer to this order, shall state the designation

(e.g. Confidential or Highly Confidential) and shall name the designating party. The designating

party shall file a response stating the legal basis for filing under seal. The filing party shall

deliver a courtesy copy of any document filed under seal to the judicial officer’s chambers (or by

electronic mail if the documents proposed to be filed under seal are no more than 10 pages) and

shall serve counsel for the other parties via electronic mail. If a nonparty designated the

document or information as Confidential or Highly Confidential, then the filing party will also

send a copy of the motion to the designating nonparty via electronic mail. In no circumstances

shall a document be filed under seal without Court permission.

        13.     This Order shall also apply to all pleadings, deposition transcripts, discovery

papers, summaries, notes, abstracts or other instruments which comprise, embody, summarize,

discuss, or quote from any documents produced in the litigation which contain Confidential or

Highly Confidential information, or any other material, designated Confidential or Highly

Confidential, including memoranda or work product prepared by counsel, their staff or

authorized outside consultants or experts.




                                                    6
Case: 1:20-cv-00180-MRB-KLL Doc #: 17 Filed: 06/23/20 Page: 7 of 10 PAGEID #: 78




                         FINAL TERMINATION OF PROCEEDING

       14.     Upon final termination of this proceeding, including all subsequent appeals, each

party shall either destroy or return to the producing party all materials produced and designated

as Confidential or Highly Confidential and all copies thereof. Unless a court orders otherwise,

the parties shall continue after final termination of this proceeding to keep information marked as

Confidential or Highly Confidential in the manner provided by this Order.

       15.     This Order shall be without prejudice to the right of any party or non-party to

present to the Court a motion for a separate Protective Order as to any particular document or

information, including restrictions differing from those as specified herein, and this Order shall

not be deemed to prejudice either party in any way in any future application for modification of

this Order.

       16.     The parties may agree only in writing to withdraw the designation of Confidential

or Highly Confidential. If a party notifies the opposing party in writing that it disputes the

confidentiality designation of a document, the parties shall meet and confer in good faith in an

attempt to resolve any dispute. In the event any dispute over one or more designations is not

resolved, then the party challenging the designation of the document as Confidential or Highly

Confidential shall bear the initial burden of going forward to move the Court to resolve the issue

and shall explain why it contends the designation is improper, but the party designating the

material as Confidential or Highly Confidential shall bear the ultimate burden of establishing that

the material should be protected. The document in question will remain subject to the

confidentiality provisions of this Order until the Court rules on the designation of the document.




                                                 7
Case: 1:20-cv-00180-MRB-KLL Doc #: 17 Filed: 06/23/20 Page: 8 of 10 PAGEID #: 79




       17.     This Order has no effect upon and shall not apply to the parties’ own use of the

information and documents that that party produced under the protections of this Order, except

as set forth in paragraph 8(a) of this Order.

       18.     In the event additional parties become parties to this action, they shall not have

access to material marked Confidential or Highly Confidential until, by their counsel, they have

executed and filed with the Court their agreement to be fully bound by this Order.

       19.     Except for non-public personal information of a non-party consumer, this Order

shall not apply to information in the public domain or legitimately obtained from other sources

not in violation of this Order regardless of whether or not such information is also contained in

discovery materials designated as Confidential or Highly Confidential in this case.

                        INADVERTENT PRIVILEGE DISCLOSURE

       20.     The parties intend that this provision provides all the protections afforded by

Federal Rule of Evidence 502 and further imposes the obligations of Federal Rule of Civil

Procedure 26(b)(5)(B) on the party receiving documents or information.

       21.     The disclosure during discovery of a document or information protected by the

attorney-client privilege, attorney work product doctrine, or other privilege (“Privileged

Material”) shall not be deemed a waiver of the privilege, work product, or other protection or

immunity from discovery by the producing party in this or any subsequent state or federal

proceeding, for either that Privileged Material or the subject matter of that Privileged Material,

unless there is an intentional waiver of the privilege to support an affirmative use of the

Privileged Material in support of the party’s claim or defense, in which event the scope of any

such waiver shall be determined by Fed. R. Evid. 502(a)(2) and (3). The parties intend that this

stipulated order shall displace the provisions of Fed. R. Evid. 502(b)(1) and (2). That is, all



                                                  8
Case: 1:20-cv-00180-MRB-KLL Doc #: 17 Filed: 06/23/20 Page: 9 of 10 PAGEID #: 80




disclosures not made to support an affirmative use of the Privileged Material in support of a

party’s claim or defense shall be regarded as “inadvertent,” and the producing party is hereby

deemed to have taken “reasonable steps to prevent disclosure,” regardless of any argument or

circumstances suggesting otherwise.

       22.        Except when the requesting party contests the validity of the underlying claim of

privilege (including a challenge to the reasonableness of the timing or substance of the measures

undertaken by the producing party to retrieve the Privileged Material(s) in question), any

Privileged Materials shall, upon written request, promptly be returned to the producing party

and/or destroyed, at the producing party’s option. If the underlying claim of privilege is

contested, the parties shall comply with, and the requesting party may promptly seek a judicial

determination of the matter pursuant to Fed. R. Civ. P. 26(b)(5)(B). In assessing the validity of

any claim of privilege, the Court shall not consider the provisions of Fed. R. Evid. 502(b)(1) and

(2), but shall consider whether timely and otherwise reasonable steps were taken by the

producing party to request the return or destruction of the Privileged Material once the producing

party had actual knowledge, including actual knowledge of the party’s attorney of record or other

attorney with lead responsibilities in the litigation, of (i) the circumstances giving rise to the

claim of privilege and (ii) the production of the Privileged Material.

       23.        Within three (3) business days of receipt of notice by any party that Privileged

Material was produced or disclosed, sufficiently identified by Bates number or other method to

enable its identification, all recipients of the Privileged Material shall comply with Fed. R. Civ.

P. 26(b)(5)(B).

       24.        In addition, upon such notice that Privileged Material was produced or disclosed,

the receiving party shall collect and segregate all notes or other work product that summarize,



                                                   9
Case: 1:20-cv-00180-MRB-KLL Doc #: 17 Filed: 06/23/20 Page: 10 of 10 PAGEID #: 81




discuss, or quote the contents of such Privileged Material. If the receiving party does not contest

the privilege designation, or if, after submission under seal pursuant to Fed. R. Civ. P.

26(b)(5)(B), the Court determines that the material is Privileged Material, the receiving party’s

notes or other work product that summarize, discuss, or quote the contents of the Privileged

Material shall then be, in relevant part, destroyed.

                                 MISCELLANEOUS PROVISIONS

             25.   This Order contemplates that the parties shall continue to resolve confidentiality

issues by agreement of counsel not inconsistent with this Order.

             26.   The undersigned counsel for the parties agree on behalf of their respective firms

and clients to the terms set forth herein, and consent to the form and entry of this Order.

             27.   The United States District Court for the Southern District of Ohio retains

jurisdiction to alter or amend this Order by further order of the Court upon a showing of good

cause. Upon approval by the Court, this Stipulated Protective Order shall be effective as the

Order of the Court. Nothing in this Order shall abridge the right of any person to seek judicial

review or to pursue other appropriate judicial action with respect to any ruling made concerning

the issue of the status of Confidential or Highly Confidential information.



SO ORDERED:


Dated: June 22, 2020


                                                         UNITED STATES MAGISTRATE JUDGE



13421558v1




                                                    10
